--------------------------------------------------------------------------------

Exhibit 10.1



September 27, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold



 
Re:
CONSENT TO EXTENSION AND AMENDMENT



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of (a) the delivery of the Borrower’s audited financial statements for
the fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarters ended September 30, 2018,  December 31, 2018, March 31, 2019 and
June 30, 2019, and the related compliance certificates required to be delivered
pursuant to Section 5.01(a), (b) and (c), as applicable, of the Credit Agreement
to October 31, 2019 (the “Financial Reporting Extension”; the foregoing
reporting, the “Specified Reporting Requirements”) and (b) the date by which the
Borrower must comply with the financial covenants set forth in Section 6.12 of
the Credit Agreement with respect to the fiscal quarters ended June 30, 2018,
September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019, to
October 31, 2019 (the “Financial Covenant Extension”; and together with the
Financial Reporting Extension, the “Specified Extension”).  For the avoidance of
doubt, the failure of Borrower to comply with the financial covenants set forth
in Section 6.12 of the Credit Agreement as of the last day of any fiscal quarter
prior to October 31, 2019, shall not constitute an Event of Default under the
Credit Agreement until, if in fact such financial covenants were breached for
any such prior fiscal quarter, October 31, 2019.


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extension.



--------------------------------------------------------------------------------

In consideration of the Specified Extension, the Loan Parties agree that (a) the
Revolving Commitment is hereby permanently reduced to $10,000,000, provided
that, until written notice to the contrary is delivered by the Administrative
Agent to the Borrowers and notwithstanding the satisfaction of the Specified
Reporting Requirements after the date hereof, the Borrower shall not request,
and the Secured Parties shall not be required to honor, any request for
additional Revolving Loans, Letters of Credit, or other credit accommodations,
provided that the Secured Parties may do so in their sole and absolute
discretion, (b) within (30) days after the end of each fiscal month, they shall
deliver an unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of current fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal quarterly controls and
adjustments (i.e., controls and adjustments that are not performed on a monthly
basis), normal year-end audit adjustments, and the absence of footnotes, and
indicating that the unaudited consolidated financial statements do not reflect:
(i) any adjustments which may be required by the internal investigation or the
non-investigatory adjustments identified during the audit process which are
described in the Borrower’s public disclosures to the extent that such
adjustments have not yet been finalized; and (ii) any adjustments related to the
adoption of ASC 606 (including gross versus net of transaction reporting) until
the analysis with respect to such adjustments has been completed, provided that
the due date for the delivery to Lender of the foregoing unaudited consolidated
financial statements for the fiscal months ended July 31, 2019 and August 31,
2019, and the related certifications, shall be extended from September 30, 2019
until October 31, 2019, (c) on or before Friday of each week, the Borrower shall
deliver to the Administrative Agent a 13-week rolling cash flow report, (d) the
Applicable Rate shall continue to be set at Category 1 until at least the date
that the unaudited financial statements and related compliance certificate
required to be delivered pursuant to Sections 5.01(b) and (c) with respect to
the fiscal quarters ending September 30, 2018, December 31, 2018, March 31, 2019
and June 30, 2019, are delivered to the Administrative Agent, and (e) from and
after the date hereof, no Loan Party will, nor will it permit any Subsidiary to,
(i) declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
other than Restricted Payments made to other Loan Parties, (ii) sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
it, pursuant to Section 6.05(h) of the Credit Agreement, nor will the Borrower
permit any Subsidiary to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with Section
6.03 or Section 6.04 of the Credit Agreement), (iii) merge into or consolidate
with it, or liquidate or dissolve, or (iv) consummate an Acquisition or enter
into an agreement with respect to an Acquisition.  The failure to comply with
the foregoing sentence will constitute an immediate Event of Default under the
Credit Agreement.


Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date); provided, however, that (i) Section 3.04(a) of the
Credit Agreement shall be subject to the restatement of the fiscal year 2017
financial statements of the Borrower disclosed in the Borrower’s Form 8-K dated
February 6, 2019, (ii) Section 3.06(a)(i) of the Credit Agreement shall be
subject to the purported class actions filed against the Borrower disclosed in
the Borrower’s Form 12b-25 dated February 11, 2019, and the purported class
action filed against the Borrower in the Chester County, Pennsylvania, Court of
Common Pleas (Docket No. 2019-04821-MJ) on May 17, 2019, and (iii) Section 3.09
of the Credit Agreement shall be subject to sales taxes due by the Loan Parties
to various jurisdictions as disclosed in the Borrower’s Form 8-K dated September
20, 2019, and (d) agrees that none of its respective obligations and covenants
shall be reduced or limited by the execution and delivery of this letter
agreement.



--------------------------------------------------------------------------------

Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.
 
This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, (b) on or before September 30, 2019, the
Loan Parties shall have repaid the remaining principal amount of the Term A Loan
(i.e., $1,458,333.00) and all accrued and unpaid interest thereon in full, (c)
the Loan Parties shall have paid to the Administrative Agent, for the benefit of
the Lenders, a non-refundable extension fee of $15,000 in immediately available
funds, and (d) the Loan Parties shall have paid (or made arrangements acceptable
to the Administrative Agent to pay) all outstanding legal fees of counsel to the
Administrative Agent.
 

--------------------------------------------------------------------------------

Except for the consents and amendments set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect.  This letter agreement shall not constitute an amendment to any
other provision of the Credit Agreement or any other Loan Document. The
Specified Extension is a one-time consent and shall not be construed as an
agreement to consent to any future event. No consent by the Administrative Agent
or the Lenders under the Credit Agreement or any other Loan Document is granted
or intended except as expressly set forth herein.  Except as set forth herein,
the consents and amendments agreed to herein shall not constitute a modification
of the Credit Agreement or any of the other Loan Documents, or a course of
dealing with the Administrative Agent and the Lenders at variance with the
Credit Agreement or any of the other Loan Documents, such as to require further
notice by the Administrative Agent or the Lenders to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents in the
future.  This letter agreement shall be a “Loan Document” for all purposes under
the Credit Agreement. This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.  This letter agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all such separate counterparts shall together constitute but
one and the same instrument.  Delivery by one or more parties hereto of an
executed counterpart of this letter agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by facsimile or other electronic
method of transmission shall also deliver an original executed counterpart to
the Administrative Agent, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this letter agreement.
 
[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
        By:
/s/ Stephen P. Herbert
   
Name: Stephen P. Herbert
 
Title: Chief Executive Officer



[USAT - CONSENT LETTER]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:





JPMORGAN CHASE BANK, N.A.
     
By: /s/ Geraldine A. King
 

Name: Geraldine A. King
 
Title: Executive Director, Special Credits Risk



[USAT - CONSENT LETTER]



--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent and
amendment (the “Agreement”); (b) consents to the execution and delivery of the
Agreement; and (c) reaffirms all of its obligations and covenants under the
Credit Agreement (as defined in the Agreement) and all of its other obligations
under the Loan Documents to which it is a party, and, agrees that none of its
obligations and covenants shall be reduced or limited by the execution and
delivery of the Agreement or any of the other instruments, agreements or other
documents executed and delivered pursuant thereto.
 
This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.
 
As of September 27, 2019





STITCH NETWORKS CORPORATION
     
By:
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
     
USAT CAPITAL CORP, LLC
     
By:

/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
     
CANTALOUPE SYSTEMS, INC.
     
By:
/s/ Stephen P. Herbert    
Name: Stephen P. Herbert
 
Title: Chief Executive Officer





[USAT - CONSENT LETTER]

--------------------------------------------------------------------------------